                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


IDC FINANCIAL PUBLISHING, INC.,
                                             Case No. 15-cv-1085-pp
                  Plaintiff,

      v.

BONDDESK GROUP, LLC, et al.,

                  Defendants.


  ORDER GRANTING MOTION TO FILE AS RESTRICTED (DKT. NO. 100)


      On October 19, 2018, the plaintiff filed this Motion to File as Restricted

ad Supporting Memorandum of Points and Authorities. Dkt. No. 100. The court

FINDS that good cause exists to restrict the proposed documents to case

participants and GRANTS the motion. The court ORDERS that the clerk’s

office shall restrict the following documents to case participants and the court:

      1. IDC’s Brief in Opposition to Defendant BondDesk’s Motion to Strike
         the Johannes Damages Report and for Summary Judgment (Dkt. No.
         102);

      2. IDC’s Response to Bond Desk’s Statement of Undisputed Facts and
         Statement of Additional Facts Requiring Denial of BondDesk’s Motion
         for Summary Judgment (Dkt. No. 104);

      3. IDC’s Response to Fidelity’s Statement of Undisputed Facts and
         Statement of Additional Facts Requiring Denial of Fidelity’s Motion for
         Summary Judgment (Dkt. No. 108);

      4. IDC’s Brief in Opposition to Fidelity’s Motion for Summary Judgment
         (Dkt. No. 106); and

      5. All the exhibits attached to the Declaration of David Konkel (Dkt. Nos.
         109-1 through 109-25; 110-1 through 110-22; 111-1 through 111-24;
         Dkt. Nos. 112-1 through 112-25; Dkt. Nos. 113-1 through 113-23;
  Dkt. Nos. 114-1 through 114-23; and Dkt. Nos. 115-1 through 115-
  16.

Dated in Milwaukee, Wisconsin this 13th day of March, 2019.


                          BY THE COURT:




                          HON. PAMELA PEPPER
                          United States District Judge




                               2
